  Case 1:21-cv-00156-LPS Document 3 Filed 03/02/21 Page 1 of 1 PageID #: 14


                            UNITED STATES DISTRICT COURT
                               DISTRICT OF DELAWARE

 ALEX CICCOTELLI,                               )
                                                )
                        Plaintiff,              )
                                                )   Case No. 1:21-cv-00156-LPS
        v.                                      )
                                                )
 PRGX GLOBAL, INC., RONALD E.                   )
 STEWART, KEVIN F. COSTELLO,                    )
 MATTHEW A. DRAPKIN, WILLIAM F.                 )
 KIMBLE, MYLLE H. MANGUM,                       )
 GREGORY J. OWENS, JOSEPH E.                    )
 WHITTERS, PLUTO ACQUISITIONCO                  )
 INC., and PLUTO MERGER SUB INC.,               )
                                                )
                        Defendants.             )

                 PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL

       PLEASE TAKE NOTICE that, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i),

plaintiff hereby voluntarily dismisses the above-captioned action (the “Action”). Defendants have

filed neither an answer nor a motion for summary judgment in the Action.

 Dated: March 2, 2021                               RIGRODSKY LAW, P.A.

                                               By: /s/ Gina M. Serra
                                                   Seth D. Rigrodsky (#3147)
                                                   Gina M. Serra (#5387)
                                                   Herbert W. Mondros (#3308)
                                                   300 Delaware Avenue, Suite 210
                                                   Wilmington, DE 19801
                                                   Telephone: (302) 295-5310
                                                   Facsimile: (302) 654-7530
                                                   Email: sdr@rl-legal.com
                                                   Email: gms@rl-legal.com
                                                   Email: hwm@rl-legal.com

                                                    Attorneys for Plaintiff
